IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DESIGNATION OF CHAIR AND          : No. 61
                                         :
VICE-CHAIR OF PENNSYLVANIA               : CLIENT SECURITY APPOINTMENT
                                         : DOCKET
LAWYERS FUND FOR CLIENT                  :
                                         :
SECURITY BOARD                           :


                                    ORDER


PER CURIAM:



            AND NOW, this 19th day of February, 2015, Lewis F. Gould, Jr., Esquire,

is hereby designated as Chair and Daniel I. Booker, Esquire, as Vice-Chair of the

Pennsylvania Lawyers Fund for Client Security Board, commencing April 1, 2015.